ICJ_137_MaritimeDispute_PER_CHL_2014-01-27_JUD_01_ME_10_FR.txt.                                                                                                125




                                  OPINION INDIVIDUELLE,
                     EN PARTIE CONCORDANTE ET EN PARTIE DISSIDENTE,
                           DE M. LE JUGE AD HOC ORREGO VICUÑA

                 [Traduction]

                    Point de départ de la délimitation des zones maritimes — Reconnaissance du
                 parallèle — Frontière maritime unique — « Domaine maritime » régi par la
                 convention des Nations Unies sur le droit de la mer de 1982 — Liberté de navigation
                 au-delà de 12 milles marins — Doutes sur le bien-fondé de la décision de ne faire
                 coïncider la frontière maritime avec le parallèle que sur une longueur de 80 milles
                 marins — Ce que montre la longue pratique des Parties — Disproportion résultant
                 de l’application de la méthode de l’équidistance et de la présence du « triangle
                 extérieur » — Accès négocié aux ressources halieutiques — Rôle du principe
                 d’équité en droit international.

                    1. Mme la juge Xue, MM. les juges Gaja et Bhandari et moi-même, en
                 ma qualité de juge ad hoc, avons joint à l’arrêt une opinion dissidente
                 commune se rapportant à certains aspects juridiques essentiels dudit
                 arrêt, opinion dans laquelle nous avons concentré notre attention sur l’in-
                 terprétation qu’il convient de donner des proclamations présidentielles de
                 1947 (mémoire du Pérou, annexes 6 et 27), de la déclaration de Santiago
                 de 1952 (ibid., annexe 47) et de l’accord de 1954 relatif à une zone fron-
                 tière maritime spéciale (ibid., annexe 50), ainsi que sur les raisons pour
                 lesquelles l’examen de ces instruments amène à conclure que les Parties
                 s’étaient accordées à considérer que la frontière entre leurs zones mari-
                 times respectives suivait le parallèle de latitude jusqu’à une distance de
                 200 milles marins de son point de départ.
                    2. J’estime qu’il est de mon devoir, pour compléter ce qui est dit dans
                 cette opinion dissidente commune, de traiter de quelques autres questions
                 que soulevait le règlement du différend soumis à la Cour. Sur certaines de
                 ces questions, je suis d’accord avec le raisonnement que la Cour a suivi et
                 les conclusions qu’elle a énoncées dans son arrêt, comme on le verra plus
                 loin. Sur d’autres, en revanche, mon opinion s’écarte de celle de la majo-
                 rité des juges. Je joins à l’arrêt la présente opinion sans me départir aucu-
                 nement du profond respect que j’éprouve à l’égard des membres de la
                 Cour et de son président, qui tous se sont vaillamment efforcés de trouver
                 une position commune sur nombre de questions difficiles, sans malheu-
                 reusement toujours y parvenir.
                    3. La première question sur laquelle je suis d’accord avec ce que dit
                 l’arrêt est celle du point de départ de la délimitation des zones maritimes
                 à laquelle la Cour devait procéder. Celle-ci a eu raison de décider que ce
                 point est l’intersection du parallèle de latitude passant par la borne fron-
                 tière no 1 avec la laisse de basse mer. La borne no 1, désignée dès 1930
                 dans l’acte final concernant la démarcation et l’abornement de la frontière

                                                                                                126




5 CIJ1057.indb 249                                                                                     1/12/14 08:59

                               différend maritime (op. ind. orrego vicuña)                 126

                 terrestre définie dans le traité de 1929 entre le Pérou et le Chili (mémoire
                 du Pérou, annexe 55), est située par 18° 21΄ 03˝ de latitude sud. Dans ses
                 écritures, comme il l’avait d’ailleurs fait dans sa législation relative aux
                 lignes de base, le Pérou situait le départ de la frontière maritime au point
                 se trouvant par 18° 21΄ 08˝ de latitude sud et 70° 22΄ 39˝ de longitude
                 ouest. Il découle de l’arrêt que le point terminal de ses lignes de base ne
                 peut pas, désormais, être situé au sud de l’intersection du parallèle pas-
                 sant par la borne no 1 avec la laisse de basse mer.
                    4. Il importe aussi de noter que la Cour a conclu que, n’ayant à statuer
                 que sur le point de départ de la délimitation maritime, elle n’avait pas à
                 prendre position sur l’emplacement du point où commence la frontière
                 terrestre (arrêt, par. 175).
                    5. La Cour a eu raison également de conclure que la frontière maritime
                 suit en direction de l’ouest le parallèle passant par la borne frontière no 1.
                 C’est là une conséquence importante de la conclusion de la Cour selon
                 laquelle l’accord relatif à une zone frontière maritime spéciale emportait
                 reconnaissance de ce parallèle. Cette conclusion est elle-même liée à la
                 constatation de l’importance juridique, admise par l’une et l’autre Parties,
                 que revêt la déclaration de Santiago de 1952 en tant que traité encore en
                 vigueur. La Cour a admis également que les arrangements de 1968-1969
                 relatifs aux phares confirmaient la préexistence d’une frontière maritime
                 coïncidant avec le parallèle (ibid., par. 130). Comme nous l’avons relevé
                 dans notre opinion dissidente commune, il en va de même du protocole
                 d’adhésion de 1955 à la déclaration de Santiago (mémoire du Pérou,
                 annexe 52), même si la Cour, dans son arrêt, a pris sur ce point une posi-
                 tion différente.
                    6. La conclusion susmentionnée de la Cour repose toutefois sur l’idée
                 que l’acceptation du parallèle par les Parties est l’expression d’un accord
                 tacite intervenu entre elles. Or, comme nous l’avons aussi noté dans notre
                 opinion dissidente commune, tel n’est pas le cas. Cette reconnaissance
                 procède des engagements conventionnels expressément contractés par les
                 Parties en 1952 et en 1954, qu’il faut considérer compte tenu du sens et de
                 la portée des proclamations de 1947. Ces engagements conventionnels
                 doivent, en tant que tels, être interprétés conformément à la convention
                 de Vienne sur le droit des traités de 1969 ; la conclusion correcte à tirer de
                 ces engagements ainsi interprétés est que la frontière coïncidant avec le
                 parallèle se prolongeait jusqu’à une distance de 200 milles marins.
                    7. La Cour est également parvenue à la bonne conclusion quant à la
                 nature de la frontière maritime, décidant qu’il s’agissait d’une frontière
                 unique à vocation générale. Cette frontière vaut donc non seulement pour
                 des activités halieutiques limitées s’exerçant dans les eaux surjacentes,
                 mais aussi pour toute activité relevant du régime de la zone économique
                 exclusive et du plateau continental et de son sous-sol.
                    8. La réponse apportée à la question de la nature de la frontière mari-
                 time importe aussi de par son incidence sur le type de juridiction que le
                 Pérou est en droit d’exercer dans ses zones maritimes. Au Pérou même, la
                 question de savoir si le « domaine maritime » revendiqué par ce pays dans

                                                                                           127




5 CIJ1057.indb 251                                                                                1/12/14 08:59

                               différend maritime (op. ind. orrego vicuña)                    127

                 les eaux adjacentes à ses côtes était une mer territoriale ou simplement
                 une zone où il exerçait des compétences fonctionnelles de gestion des res-
                 sources est restée longtemps controversée. Des juristes et des hommes
                 d’Etat éminents avaient là-dessus des avis divergents. La thèse de la mer
                 territoriale a certes trouvé son expression dans divers textes législatifs,
                 dont la loi secrète no 13508 du 6 février 1961 (loi no 13508, « Loi secrète »,
                 promulguée le 6 février 1961, Marine péruvienne, Recueil des textes légis­
                 latifs péruviens, vol. LII, textes législatifs de 1960, p. 89), ainsi que dans des
                 amendements constitutionnels, mais l’interprétation de ces textes a entre-
                 tenu la controverse avec les tenants de la thèse des compétences fonction-
                 nelles. C’est en raison de ces divergences d’opinion que le Pérou n’a pas
                 signé la convention des Nations Unies sur le droit de la mer de 1982.
                    9. La Cour internationale de Justice vient de mettre un terme à cette
                 controverse. Elle prend note dans son arrêt de la déclaration formelle de
                 l’agent du Pérou, selon laquelle l’expression « domaine maritime » qui
                 figure dans la Constitution péruvienne « est utilisée en conformité avec les
                 définitions des espaces maritimes prévus par la convention de 1982 »
                 (CR 2012/27, p. 22, par. 26 (Wagner)). La Cour, suivant à cet égard sa
                 jurisprudence établie de longue date, note également que cette déclaration
                 exprime un engagement formel du Pérou. Il s’ensuit que le Pérou est en
                 droit d’exercer sa juridiction jusqu’à 12 milles marins dans sa mer territo-
                 riale, jusqu’à 24 milles marins dans la zone contiguë et jusqu’à 200 milles
                 marins dans sa zone économique exclusive et sur son plateau continental.
                    10. Le règlement de cette question importe non seulement parce qu’il
                 va clarifier la législation péruvienne et les amendements qui y ont été
                 apportés, mais encore parce qu’il est une contribution apportée par la
                 Cour à la mise en œuvre du droit de la mer. Si le « domaine maritime »
                 que revendiquait le Pérou avait été assimilé à une mer territoriale, la Cour
                 n’aurait eu d’autre choix que de déclarer la requête irrecevable, étant
                 donné qu’elle ne saurait procéder à la délimitation de zones maritimes
                 définies en violation du droit de la mer contemporain, ce qui aurait mani-
                 festement été le cas si elle avait entrepris de délimiter une mer territoriale
                 s’étendant jusqu’à 200 milles marins.
                    11. La manière dont la Cour a tranché la question entraîne une consé-
                 quence encore plus importante qui intéresse la communauté internatio-
                 nale tout entière. En effet, les navires marchands ou de guerre, battant
                 pavillon de n’importe quel Etat, y compris les navires chiliens, jouissent
                 désormais de la pleine liberté de navigation au-delà de la mer territoriale
                 de 12 milles marins du Pérou, dans une zone où les sous-marins pourront
                 naviguer en plongée. Les aéronefs jouiront quant à eux d’une totale
                 liberté de survol. Les restrictions visant ces activités devront être levées.
                    12. Tout en saluant la contribution que la Cour vient d’apporter à la
                 mise en œuvre du droit de la mer, je suis à mon grand regret en désaccord
                 avec elle sur plusieurs points de son arrêt. Comme nous l’avons relevé
                 dans notre opinion dissidente commune, rien ne vient étayer la conclusion
                 de la Cour selon laquelle la frontière maritime comprend deux segments,
                 dont le premier coïncide avec le parallèle jusqu’au point A situé à 80 milles

                                                                                               128




5 CIJ1057.indb 253                                                                                    1/12/14 08:59

                               différend maritime (op. ind. orrego vicuña)                  128

                 marins de son point de départ, tandis que le second, à partir du point A,
                 suit une ligne d’équidistance jusqu’au point B et se poursuit au-delà
                 jusqu’au point C.
                    13. Il ressort du dossier de l’affaire que ni l’une ni l’autre des Parties
                 n’a plaidé pour le choix d’une distance de 80 milles marins, non plus d’ail-
                 leurs que d’une autre distance inférieure à 200 milles marins. Surtout, le
                 dossier ne renferme rien qui indique qu’une distance plus courte ait jamais
                 été envisagée durant le long processus qui a abouti à l’établissement d’une
                 zone de 200 milles marins. Il eût en fait été surprenant que les Parties
                 optent pour une frontière ainsi abrégée alors qu’elles s’efforçaient indivi-
                 duellement et en collaboration avec d’autres Etats d’établir une zone de
                 200 milles marins qui soit internationalement reconnue. Si telle avait été
                 leur intention, elles auraient fait une déclaration expresse en ce sens.
                    14. La reconnaissance du parallèle dans l’accord de 1954 relatif à une
                 zone frontière maritime spéciale n’est pas assortie de restrictions de cet
                 ordre, et, bien que l’emplacement du point terminal de la frontière n’y
                 soit pas expressément spécifié, le contexte indique clairement qu’il était
                 envisagé qu’elle se poursuive sur toute la largeur de 200 milles marins de
                 la zone maritime revendiquée par les Parties. D’éminents juristes, dont le
                 juge Eduardo Jiménez de Aréchaga, ancien président de la Cour, et des
                 géographes non moins éminents sont parvenus à cette conclusion, comme
                 l’indique le dossier.
                    15. La conclusion énoncée dans l’arrêt procède essentiellement de
                 l’idée que l’accord de 1954 relatif à une zone frontière maritime spéciale
                 était applicable aux petits navires de pêche dépourvus d’aides à la naviga-
                 tion perfectionnées, et elle repose sur l’hypothèse que ces navires avaient
                 un rayon d’action assez limité. Or, ce qui pouvait fort bien être vrai pour
                 certains navires de pêche ne l’est pas pour les navires de pêche industrielle
                 de fort tonnage qui opèrent depuis quelque temps dans la zone considé-
                 rée. Il y a lieu de rappeler que les activités halieutiques exercées dans cette
                 zone sont intimement liées aux caractéristiques biologiques et nutrition-
                 nelles du courant de Humboldt.
                    16. Il est à noter également que, même si la zone frontière maritime
                 spéciale avait été conçue comme ne s’étendant que jusqu’à une distance
                 limitée, ce qui n’est pas le cas, la frontière maritime, ayant été établie
                 indépendamment de toute zone maritime spéciale qui pouvait ultérieure-
                 ment y être rapportée, n’en aurait pas moins eu une longueur de 200 milles
                 marins. Pour justifier toute interprétation contraire, il faudrait pouvoir
                 invoquer une entente expresse entre les Parties, laquelle n’existe pas.
                    17. Il importe aussi de relever que, dans son arrêt, la Cour a correcte-
                 ment expliqué que même les petits navires exploités à partir d’Ilo, princi-
                 pal port péruvien de la région, partant à la recherche de fonds de pêche
                 situés à quelque 60 milles marins en direction du sud-ouest, auraient
                 franchi le parallèle constituant la frontière convenue à une distance d’en-
                 viron 100 milles marins du point de départ de celle-ci (arrêt, par. 108). Si
                 ces fonds de pêche s’étaient trouvés à 80 milles marins d’Ilo, la frontière
                 coïncidant avec le parallèle aurait été franchie à environ 120 milles marins

                                                                                            129




5 CIJ1057.indb 255                                                                                 1/12/14 08:59

                               différend maritime (op. ind. orrego vicuña)                   129

                 de son point de départ. La Cour explique aussi que, dans le cas du port
                 d’Arica, la situation est différente, mais cela ne change rien à l’emplace-
                 ment des fonds de pêche, et les intérêts des pêcheurs opérant depuis Ilo
                 auraient tout aussi bien été protégés jusqu’à des distances supérieures à
                 80 milles marins.
                    18. La Cour ayant fondé le raisonnement qui l’a conduite à rendre son
                 arrêt sur l’idée que la frontière maritime avait été déterminée par un
                 accord tacite entre les Parties, elle a quelque peu perdu de vue le rôle que
                 les instruments pertinents ont joué dans la genèse et la concrétisation d’un
                 engagement conventionnel concernant ladite frontière. Les proclamations
                 présidentielles de 1947 revêtent une importance plus grande que celle que
                 la Cour semble leur avoir accordée dans son arrêt. Même si ces proclama-
                 tions emploient sur certains points un langage juridique moins précis que
                 celui qui a cours actuellement, leur texte n’en témoigne pas moins qu’une
                 frontière d’une longueur de 200 milles marins séparant les espaces mari-
                 times des Parties était alors à l’ordre du jour, comme nous l’avons expli-
                 qué dans notre opinion dissidente commune.
                    19. La déclaration de Santiago de 1952 était encore plus explicite quant
                 à l’établissement de la frontière maritime. Ce point est traité en détail dans
                 notre opinion dissidente commune. La référence qui est faite en son
                 article IV à une zone maritime générale délimitée par le parallèle de lati-
                 tude ne saurait être que l’expression d’une entente entre les Parties selon
                 laquelle la ligne frontière séparant les zones relevant de leurs juridictions
                 respectives coïncidait avec ce parallèle, indépendamment des nécessités de
                 la délimitation des eaux entourant les îles. Même dans l’hypothèse où cette
                 zone maritime générale n’aurait été pertinente que pour ce qui concerne les
                 îles, hypothèse qui est fausse, le principe de l’utilisation du parallèle pour
                 la délimitation des eaux entourant les îles proches de la frontière maritime
                 entre le Chili et le Pérou aurait été applicable tout comme dans le cas des
                 îles équatoriennes. La déclaration n’opère aucune distinction entre les îles
                 selon qu’elles relèvent de la juridiction de l’Equateur, du Pérou ou du
                 Chili, ni non plus entre les petites et les grandes îles, et il n’y a donc aucune
                 raison d’écarter la pertinence de certaines îles lorsqu’il s’agit de déterminer
                 le rôle de la zone maritime générale délimitée par le parallèle.
                    20. L’abondante pratique juridique des Parties et les multiples échanges
                 diplomatiques qu’elles ont eus après la conclusion de l’accord de 1954
                 relatif à une zone frontière maritime spéciale montrent clairement com-
                 ment elles ont interprété les instruments de 1952 et 1954. La résolution
                 édictée par le président du Pérou en 1955 (résolution suprême no 23 du
                 12 janvier 1955 relative à la zone maritime de 200 milles marins, mémoire
                 du Pérou, annexe 9), qui définissait les critères techniques de démarcation
                 de la frontière et indiquait expressément que la ligne délimitant la zone
                 maritime du Pérou dans sa largeur « ne [pouvait] dépasser le parallèle pas-
                 sant par le point où aboutit à la mer la frontière terrestre du Pérou », et
                 qui faisait référence tant à la déclaration de Santiago qu’à l’accord de
                 1954 relatif à une zone frontière maritime spéciale, présente à cet égard
                 un intérêt tout particulier.

                                                                                              130




5 CIJ1057.indb 257                                                                                   1/12/14 08:59

                               différend maritime (op. ind. orrego vicuña)                   130

                    21. L’abondante pratique des Parties comprend aussi des mesures
                 visant à faire respecter la frontière, et concernant la pêche, la navigation
                 maritime et aérienne, la pose de câbles sous-marins et bien d’autres
                 domaines. Cette pratique suffit à montrer que, même si la Cour considé-
                 rait que les accords n’avaient joué qu’un rôle limité dans l’établissement
                 de la frontière coïncidant avec le parallèle, elle aurait à tout le moins dû
                 constater que les Parties avaient admis l’existence entre leurs zones mari-
                 times respectives d’une frontière acceptée suivant sur toute sa longueur le
                 parallèle.
                    22. Alors que cette pratique, qui s’est manifestée pendant plus de
                 soixante ans, revêt une grande importance, la Cour, dans son arrêt, tend
                 à en minimiser le poids, voire à l’écarter purement et simplement. Si la
                 Cour n’a tenu compte que dans une mesure limitée du rôle de la législa-
                 tion et de la pratique des Parties, c’est parce qu’elle est partie de l’idée que
                 les proclamations de 1947 et les instruments qui ont suivi jusqu’à 1954
                 n’étaient pas conformes au droit de la mer tel qu’on l’entendait à l’époque
                 et que, par conséquent, il était impossible de tracer une frontière maritime
                 qui aurait reflété des revendications excédant ce qui était alors autorisé
                 par ce droit.
                    23. Je suis au regret de ne pas partager cette conception étroite, et
                 considère, comme il est expliqué dans notre opinion dissidente commune,
                 que les instruments conclus à l’époque ont tout de même permis de déga-
                 ger un accord de délimitation maritime entre trois Etats concernant les
                 zones auxquelles ils pouvaient prétendre. En fait, les proclamations prési-
                 dentielles et les instruments qui ont suivi, de même d’ailleurs que certains
                 instruments plus anciens, sont à l’origine d’un processus qui, à l’issue
                 d’une évolution systématique, a abouti à la formation du concept de zone
                 économique exclusive et d’autres notions essentielles qui font maintenant
                 partie du droit de la mer tel qu’il est codifié par la convention des
                 Nations Unies de 1982, et que la Cour considère comme appartenant au
                 droit international coutumier. C’est ce qu’ont reconnu les participants à
                 la troisième conférence des Nations Unies sur le droit de la mer lors d’une
                 séance plénière consacrée à un hommage à la mémoire du président
                 González Videla, décédé en 1980 (extrait des actes officiels de la troi-
                 sième conférence des Nations Unies sur le droit de la mer, vol. XIV,
                 doc. A/CONF.62/SR.137, 137e séance (jeudi 26 août 1980, 15 h 25),
                 par. 67).
                    24. Il y a lieu de noter que, dans son arrêt, la Cour attache une impor-
                 tance particulière à ce qu’il est convenu d’appeler le mémorandum Bákula
                 (arrêt, par. 136-142). J’ai eu le privilège de collaborer pendant de nom-
                 breuses années avec l’ambassadeur Juan Miguel Bákula, éminent diplomate
                 et juriste péruvien, au cours des négociations qui ont abouti à l’adoption de
                 la convention sur le droit de la mer. Le mémorandum Bákula n’a pas été
                 rédigé dans la perspective d’une initiative diplomatique du Gouvernement
                 péruvien. Il s’agissait d’une proposition faite à titre personnel par l’ambas-
                 sadeur Bákula pour déterminer si certaines idées concernant la délimitation
                 maritime avaient des chances d’être acceptées.

                                                                                             131




5 CIJ1057.indb 259                                                                                  1/12/14 08:59

                               différend maritime (op. ind. orrego vicuña)                   131

                    25. Le but dans lequel a été rédigé le mémorandum est attesté par la
                 note l’accompagnant, note adressée le 23 mai 1986 au ministre chilien des
                 affaires étrangères par l’ambassade du Pérou à Santiago, où il est fait
                 référence au résumé des déclarations que l’ambassadeur « s’était permis
                 de faire » lors d’une audience que lui avait accordée le ministre (mémoire
                 du Pérou, annexe 76). Il est vrai que le communiqué officiel publié le
                 13 juin 1986 par le ministère chilien des affaires étrangères indiquait par
                 erreur qu’il s’agissait de l’expression de l’« intérêt manifesté par le Gou-
                 vernement péruvien » (ibid., annexe 109) pour l’ouverture de négociations
                 sur la délimitation maritime (arrêt, par. 138), mais, si tel avait été effecti-
                 vement l’objet du mémorandum, le ministère chilien des affaires étran-
                 gères n’aurait pas attendu quinze ans pour donner suite à cette ouverture.
                 La Cour minimise également dans son arrêt l’importance de la pratique
                 qui a suivi l’envoi du mémorandum, comme si la communication de ce
                 texte pouvait en quelque sorte marquer une date critique aux fins de l’exa-
                 men de la présente affaire.
                    26. Ainsi, la frontière tracée jusqu’au point A se poursuit jusqu’au
                 point B en un deuxième segment coïncidant avec la ligne d’équidistance
                 établie à partir du point A, et ensuite en un troisième qui s’achève au
                 point C, où la frontière rencontre le « triangle extérieur » revendiqué par
                 le Pérou, dont je traiterai plus loin.
                    27. La Cour a retenu dans son arrêt une solution sans précédent pour
                 procéder à la délimitation maritime dans le contexte des circonstances
                 complexes de l’affaire. Cette solution semble donner satisfaction à l’une
                 des Parties en ce qu’elle établit une frontière qui suit le parallèle jusqu’à la
                 distance indiquée, et à l’autre en ce que la frontière se poursuit selon une
                 ligne d’équidistance, en combinant les deux méthodes principales envisa-
                 geables pour le règlement du différend, moyennant toutefois une modifi-
                 cation de leur sens et de leur portée.
                    28. Même si la Cour a conclu que cette solution n’entraînait pas une
                 disproportion marquée susceptible de mettre en question le caractère
                 équitable de la ligne d’équidistance provisoire (ibid., par. 194), la situation
                 réelle semble différente. De fait, on constate que la délimitation selon un
                 parallèle n’ayant été retenue que jusqu’à une distance de 80 milles marins,
                 le Pérou se voit attribuer un nombre non négligeable de kilomètres carrés
                 au sud de la ligne coïncidant avec le parallèle sur une distance de 200 milles
                 marins, et que l’espace maritime auquel a droit le Chili est amputé d’au-
                 tant. Cette amputation est certes moindre que si la méthode uniquement
                 fondée sur l’équidistance que prônait le Pérou avait été retenue, mais le
                 Chili n’en perd pas moins un nombre assez considérable de kilomètres car-
                 rés. Pour autant que cette situation jette un certain doute sur le sens attri-
                 bué à la notion de proportionnalité, elle ne peut être pleinement évaluée
                 sans tenir compte de l’incidence de la présence du « triangle extérieur » sur
                 la répartition des zones maritimes, comme je l’expliquerai plus loin.
                    29. Même si son arrêt est critiquable sur les points que j’ai relevés plus
                 haut, la Cour a judicieusement déclaré avoir « conscience », aux fins de la
                 détermination de la longueur de la frontière maritime latérale, « de l’im-

                                                                                             132




5 CIJ1057.indb 261                                                                                  1/12/14 08:59

                               différend maritime (op. ind. orrego vicuña)                   132

                 portance que la pêche a revêtue pour les populations côtières des deux
                 Parties » (arrêt, par. 109), manifestant ainsi qu’elle se préoccupait des
                 conséquences sociales et économiques que la solution retenue pouvait
                 avoir pour ces populations. L’une des manifestations de cette préoccupa-
                 tion est que, selon la solution choisie, le secteur maritime se trouvant au
                 large du port d’Arica, bien qu’amputé par le tracé de la ligne d’équidis-
                 tance, n’est pas enclavé et reste ouvert sur la haute mer. On peut considé-
                 rer que cette conclusion de la Cour joue un rôle plus ou moins analogue
                 à celui de la prise en considération de « circonstances spéciales » pour
                 l’ajustement d’une frontière maritime, même si elle n’est pas explicitement
                 présentée comme telle.
                    30. L’arrêt, sous cet aspect, entraîne une autre conséquence encore
                 plus importante, à savoir que les Parties sont maintenant en droit de
                 négocier l’accès des pêcheurs concernés aux lieux de pêche qui sont passés
                 sous la juridiction du Pérou, conformément au paragraphe 2 de l’ar-
                 ticle 62 de la convention des Nations Unies sur le droit de la mer, qui
                 prévoit que l’Etat côtier donne aux autres Etats accès à l’excédent du
                 volume admissible des prises. Le régime juridique de la zone économique
                 exclusive désormais applicable au Pérou serait ainsi pleinement respecté.
                 Le respect de ce régime doit s’étendre au « triangle extérieur », dont les
                 ressources halieutiques ont également été reconnues comme présentant de
                 l’intérêt dans le cadre de l’organisation régionale de gestion des pêches du
                 Pacifique Sud, aux travaux de laquelle le Chili et le Pérou participent l’un
                 et l’autre, le premier en tant qu’Etat partie et le second en tant que signa-
                 taire.
                    31. Le débat concernant l’étendue des revendications et leurs effets est
                 indissociable de l’examen de la seconde demande du Pérou, relative au
                 « triangle extérieur », par laquelle celui-ci prie la Cour de dire et juger qu’il
                 peut prétendre à l’exercice de droits souverains exclusifs sur la totalité de
                 l’espace maritime s’étendant jusqu’à une distance de 200 milles marins de
                 ses lignes de base. Le Chili n’a émis aucune prétention juridictionnelle sur
                 cette zone, fondée sur la notion de « mer présentielle » ou toute autre jus-
                 tification, mais il a des droits de pêche dans un secteur qui, jusqu’à pré-
                 sent, faisait partie de la haute mer. Il faut souligner que, en principe, les
                 Etats peuvent prétendre à toute zone maritime comprise entre leurs lignes
                 de base et la limite que prévoit le droit international. La Cour, ayant
                 retenu dans son arrêt la ligne d’équidistance pour tracer le deuxième seg-
                 ment de la frontière, a conclu qu’elle n’avait pas à statuer sur la seconde
                 conclusion finale du Pérou concernant le « triangle extérieur ».
                    32. Je ne suis pas en mesure de souscrire à cette conclusion de la Cour,
                 et ce, pour deux raisons. La première est que l’existence du « triangle exté-
                 rieur » résulte de ce que le Pérou a retenu la méthode des arcs de cercle
                 lorsqu’il a adopté sa loi du 3 novembre 2005 sur les lignes de base de son
                 domaine maritime (mémoire du Pérou, annexe 23), et non pas la méthode
                 du « tracé parallèle » employée dans les années 1950. Il a été affirmé que la
                 méthode des arcs de cercle avait été employée antérieurement, mais cette
                 assertion n’est pas clairement étayée par les éléments de preuve versés au

                                                                                              133




5 CIJ1057.indb 263                                                                                   1/12/14 08:59

                               différend maritime (op. ind. orrego vicuña)                  133

                 dossier, comme nous l’avons relevé dans notre opinion dissidente com-
                 mune. Dans cette opinion commune, nous expliquons que, en fait, les
                 mesures législatives invoquées pour étayer cette assertion montrent plutôt
                 le contraire, à savoir que c’était la méthode du tracé parallèle qui était
                 employée durant les périodes antérieures.
                    33. Le recours en 2005 à la méthode des arcs de cercle est très large-
                 ment postérieur à la date critique que constitue l’an 2000, et est intervenu
                 vingt ans après la communication en 1986 du mémorandum Bákula,
                 laquelle marque le moment à partir duquel la Cour a jugé que la pratique
                 des Parties avait moins d’importance pour le règlement du différend. Il
                 aurait fallu appliquer le même critère à la loi de 2005 et au dispositif
                 connexe de mise en œuvre sur lequel s’appuie la nouvelle méthode,
                 moyennant quoi l’incidence de ces facteurs sur la délimitation maritime
                 aurait été également réduite.
                    34. La seconde raison pour laquelle je ne peux m’associer à la conclu-
                 sion de la Cour est que la question du « triangle extérieur » aurait dû être
                 examinée en même temps que la revendication d’une ligne d’équidistance.
                 Les deux secteurs s’additionnant, l’une des Parties se voit attribuer une
                 proportion de l’espace maritime contesté beaucoup plus grande que celle
                 accordée à l’autre, si bien que le critère de proportionnalité ne semble pas
                 avoir été respecté. Il n’y avait aucune raison de considérer que les deux
                 revendications étaient distinctes. Elles étaient simplement les deux volets
                 d’une revendication unique qui tendait à étendre la juridiction de la Partie
                 concernée à une zone s’avançant très au large dans le Pacifique, et auraient
                 dû par conséquent être considérées comme formant un tout aux fins de
                 décider du rôle que devait jouer le principe d’équité. En fait, la propor-
                 tionnalité qui aurait résulté du tracé d’une frontière suivant d’un bout à
                 l’autre le parallèle et de l’existence du « triangle extérieur » aurait permis
                 au principe d’équité de jouer dans une mesure plus raisonnable, confor-
                 mément au droit applicable.
                    35. Ce que je viens de dire m’amène à exprimer une autre préoccupa-
                 tion que m’inspire l’arrêt, préoccupation qui a trait au rôle que le principe
                 d’équité joue d’une manière générale en droit international. Bien qu’il soit
                 généralement admis que ce principe constitue une source du droit selon le
                 statut de la Cour, celle-ci a toujours considéré que le rôle de l’équité était
                 limité par le droit en vigueur, et a donc retenu l’équité infra legem, c’est-
                 à-dire subordonnée au droit en vigueur, plutôt que l’équité preter legem
                 ou contra legem.
                    36. D’éminents spécialistes du droit international ont noté que, dans
                 les premières tentatives qu’elle avait faites pour invoquer l’équité dans le
                 cadre du règlement de différends de délimitation maritime, la Cour n’avait
                 pas clairement indiqué qu’elle retenait cette source du droit dans les
                 limites, qu’elle ne cherchait guère à préciser, du droit en vigueur. Par la
                 suite, sa jurisprudence ayant évolué, la Cour a davantage précisé quelles
                 étaient les limites de l’application du principe d’équité. C’est de ces limites
                 qu’il est question au paragraphe 1 de l’article 74 de la convention des
                 Nations Unies sur le droit de la mer de 1982, selon lequel la question de

                                                                                            134




5 CIJ1057.indb 265                                                                                 1/12/14 08:59

                               différend maritime (op. ind. orrego vicuña)                   134

                 savoir si les résultats d’une délimitation maritime sont équitables doit être
                 considérée non pas isolément, mais en fonction des accords conclus entre
                 les parties conformément au droit international. J’ai eu l’honneur, alors
                 que je faisais partie de la délégation chilienne à la troisième conférence
                 des Nations Unies sur le droit de la mer, de proposer la version finale de
                 cet article, et je puis attester que l’interprétation que je viens d’en donner
                 était la condition essentielle du consensus dont le libellé de l’article a fina-
                 lement fait l’objet.
                    37. Je suis tout à fait favorable aux solutions qui sont susceptibles de
                 concilier les intérêts essentiels des parties à un différend, et d’être ainsi
                 mieux acceptées, à condition que ces solutions soient strictement
                 conformes au droit en vigueur, qui, en la présente espèce, trouve son
                 expression dans les traités et autres instruments juridiques auxquels ont
                 souscrit les Parties. Or, dans l’arrêt que vient de rendre la Cour, cette
                 limite du rôle de l’équité ne semble pas être clairement indiquée, ce qui
                 donne l’impression que le principe d’équité était censé avoir en lui-même
                 une incidence sur l’issue du différend. Il y a donc lieu de se demander si le
                 sens des dispositions pertinentes de la convention des Nations Unies sur
                 le droit de la mer a bien été respecté.
                    38. Les considérations qui précèdent n’entament en rien le respect que
                 m’inspirent le rôle que joue la Cour lorsqu’elle s’attache à trancher au
                 mieux les différends et l’éminente contribution qu’elle apporte à la pri-
                 mauté du droit au sein de la communauté internationale, dans l’accom-
                 plissement d’une œuvre qui, comme toute entreprise humaine, sera
                 toujours perfectible.

                                                       (Signé) Francisco Orrego Vicuña.




                                                                                             135




5 CIJ1057.indb 267                                                                                  1/12/14 08:59

